DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 28, 2022 is acknowledged. Non-elected Invention and/or Species 8-10, 12-14 and 17-33 have been withdrawn from consideration. Claims 11, 35 and 41 have been amended. Claims 8-41 are pending.
Action on merits of claims 11, 15-16 and 34-41 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11, 15 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over YIM et al. (US. Pub. No. 2015/0034918) of record in view of BESSHO et al. (WO 2012/121372).
With respect to claim 11, YIM ‘918 teaches an organic light emitting display device substantially as claimed including: 
a substrate (200) comprising a display area (31) and a peripheral area (32) neighboring each other in a first direction; 
a first electrode (221) overlapping the display area (31); 
a second electrode (223) wider than the first electrode (221) in the first direction and overlapping the first electrode;  

a first reflective member (700) overlapping both the display area (31) and the periphery area (32), comprising a first opening (R1) positioned over the display area (31), and comprising a second opening (opening between 700) positioned over the peripheral area (32);
a second reflective member (800) at least partially positioned inside the second opening, wherein a reflectivity of the second reflective member (800) is unequal to a reflectivity of the first reflective member (700), and
an encapsulation layer (not shown) disposed between the second electrode (223) and the second reflective member (800) and directly contacting a face of the second reflective member (800), 
wherein the face of the first reflective member (700) is coplanar with the face of the second reflective members (800). (See FIGs. 3-4).

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing an encapsulation layer directly contacting each of a face of the first and second reflective member.
However, BESSHO teaches an organic light emitting display device including:  
a substrate (25) comprising a display area (P); 
a first electrode (30) overlapping the display area; 
a second electrode (31) wider than the first electrode (30) in the first direction and overlapping the first electrode; 
a light emitting layer (32) disposed between the first electrode (30) and the second electrode (31); 

a second reflective member (48) at least partially positioned inside the first opening, and 
an encapsulation layer (22) disposed between the second electrode (31) and the second reflective member (48) and directly contacting each of a face of the first reflective member (47) and a face of the second reflective member (48), 
wherein the face of the first reflective member (47) is coplanar with the face of the second reflective members (48). (See FIG. 6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form display device of YIM ‘918 such that the encapsulation layer disposed between the second electrode and the second reflective member and directly contacting each of a face of the first reflective member and a face of the second reflective member as taught by BESSHO to prevent display defects such as decrease contrast ratio. 
 
With respect to claim 15, a recess structure of the second reflective member (800) of YIM ‘918 is positioned inside the second opening, and wherein the face of the second reflective member (800) is a face of the recess structure of the second reflective member (800). 

With respect to claim 40, the second opening of YIM ‘ 918 is a through hole, and 
wherein, the second reflective member (800) partially fills the through hole without completely filling the through hole.  
. 

Claim 16, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918 and BESSHO ‘122, as applied to claims 11 and 15 above and further in view of NAM et al. (US. Pub. No. 2015/0205418) of record. 
YIM ‘918 teaches the organic light emitting display device as described in claim 15 above, and further including: 
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that accommodates the light-emitting layer (222); and peripheral area. 

Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing a metal line disposed in the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 
a switching element (TFT) electrically connected to a first electrode (E1) and comprising a gate electrode (GE), a source electrode (SE), and a drain electrode (DE); 
a pixel defining layer proximate to the first electrode (E1) and having an opening that accommodates light-emitting layer (OL); and 
a metal line (300) disposed in peripheral area (NDA). (See FIGs. 1-6). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line 

With respect to claim 34, YIM ‘918 teaches the organic light emitting display device as described in claim 11 above including the second reflective member (800) positioned inside the second opening. 
Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing a metal line overlapping the peripheral area.
However, NAM ‘418 teaches an organic light emitting display device including: 
a metal line (300) disposed in peripheral area (NDA), 
wherein a portion of the reflective member (600) overlaps the metal line. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the display device of YIM ‘918 further including the metal line overlapping the peripheral area as taught by NAM ‘418 to provide connection between the driver and switching element. 
 
With respect to claim 37, the first reflective member (700) of YIM ‘918 comprises: 
a first reflective portion (700a) having the first opening (R1) and overlapping the display area (31); and 
a second reflective portion (700b) having the second opening, overlapping the peripheral area (32), and, in view of NAM, overlapping the metal line, 


With respect to claim 39, the organic light emitting display device of YIM ‘918 further comprises:  
a switching element electrically connected to the first electrode (221) and comprising a gate electrode (214), a source electrode, and a drain electrode (216, 217); 
a pixel defining layer (219) proximate to the first electrode (221) and having an opening that Page 10 of 16Appl. No. 15/430,154accommodates a light-emitting layer (222), 
wherein, in view of NAM ‘418, a material of the metal line (300) is identical to a material of the gate electrode (GE).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over YIM ‘918, BESSHO ‘122 and NAM ‘418 applied to claim 37 above and further in view of JUNG et al. (US. Pub. No. 2010/0148192) of record. 
YIM ‘918, in view of BESSHO ‘122 and NAM ‘418, teaches the organic light emitting display device as described in claim 37 above including a reflectivity of the second reflective portion (700b) is substantially equal to a reflectivity of the first reflective portion (700a), and wherein the first opening (R1) and the second opening having shape and size.   
Thus, YIM ‘918 is shown to teach all the features of the claim with the exception of explicitly disclosing the second opening has substantially the same shape and the same size as the first opening.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first opening and second opening of YIM ‘918 and Nam ‘418 having the same shape and size as taught by JUNG ‘192 to effectively suppress external light reflection. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US. Patent No. 8,525,406) of record, in view of BESSHO ‘122. 
With respect to claim 35, KIM ‘406 teaches an organic light emitting display device substantially as claimed including: 
a substrate (51) comprising a display area (middle) and a peripheral area (edge) neighboring each other in a first direction; 
a first electrode (544) overlapping the display area; 
a second electrode (546) wider than the first electrode (544) in the first direction and overlapping the first electrode; 
a light emitting layer (545) disposed between the first electrode (544) and the second electrode (546); 
a first reflective member (525) overlapping both the display area (middle) and the peripheral area (edge), comprising a first opening (between 525s) positioned over the display area (middle), and comprising a second opening positioned over the peripheral area (edge); and

wherein the first reflective member (525) is positioned between the insulation layer (521) and the substrate (51), 
wherein a recess structure positioned inside the second opening (edge area), and 
wherein a first potion of the insulation layer (521) is positioned inside the second opening (edge) and inside the recess structure. (See FIGs. 6-7).

Thus, KIM ‘406 is shown to teach all the features of the claim with the exception of explicitly disclosing a second reflective layer.
However, BESSHO teaches an organic light emitting display device including: 
a first reflective member (47) comprising a first opening (P1) positioned over the display area (P); 
a second reflective member (48) at least partially positioned inside the opening, 
an insulation layer (44/51), 
wherein the first reflective member (47) is positioned between the insulation layer and substrate (25),
wherein the second reflective member (48) is positioned between the insulation layer and the first reflective member (47) and includes a recess structure positioned inside the opening, and
wherein a first potion of the insulation layer is positioned inside the opening and inside the recess structure. (See FIG. 6).



In view of BESSHO, since the display device comprises two reflective members (47 and 48), the second reflective member (48) is obviously, at least partially positioned inside the second opening (at the edge area) forming a recess structure. Thus, the insulation layer that positioned inside the first opening would have positioned inside the recess structure of the second opening (edge area) as well.   

With respect to claim 36, in view of BESSHO, a second portion of the insulation layer is positioned inside the first opening, and wherein a thickness of the second portion of the insulation layer is equal to a thickness of the first portion of the insulation layer.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/ANH D MAI/Primary Examiner, Art Unit 2829